DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes
Examiner wishes to point out to applicant that claim(s) 1-19 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 
Examiner wishes to point out to applicant that there is no power of attorney in the record.
Examiner recommends applicant to update and proofread the abstract. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“actuators for individually and vertically positioning” in claim 1 with motors as the corresponding structure disclosed in at least ¶ [0018] and [0029] of applicant’s published application. 
“powder dispenser for dispensing powder upon” in claims 1 and 15 without a clear/definite corresponding structure disclosed of applicant’s published application. [0031] and box/representation 22 are not sufficient to determine the corresponding structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim(s) 10 and 14-15 is/are objected to because of the following informalities: 
Claim 10, “the the platform” should be changed to --the platform--.
Claim 14, “coupled to one of the array of platen sections and an adapter that is coupled to one of the array of actuators” should be changed to --coupled to one platen section of the array of platen sections and an adapter that is coupled to one actuator of the plurality of actuators--.
Claim 15, “a compressible sheet is attached to one of the pair of vertically facing surfaces and slidingly engages the other of the pair of vertically facing surfaces” should be changed to --a compressible sheet is attached to one vertically facing surface of the pair of vertically facing surfaces and slidingly engages the other vertically facing surface of the pair of vertically facing surfaces--.
Claim 15, “the array of shanks individually including an upper portion coupled to one of the array of platen sections and a lower portion coupled to one of the array of motors” should be changed to --the array of shanks individually including an upper portion coupled to one platen section of the array of platen sections and a lower portion coupled to one motor of the array of motors--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plurality of platen sections are positioned with adjacent pairs of platen sections individually having a pair of the vertical side surfaces in facing relation with each other and defining a vertical gap therebetween and the platen sections and thus defining a plurality of vertical gaps over the array of platen sections” which is indefinite. The arrangement is unclear. The limitation can have multiple plausible interpretations. What is the difference between the plurality of platen sections and adjacent pairs of platen sections? Examiner recommends applicant to change the limitation to --the platen 
Claim 1 recites the limitation “for each facing pair of vertical surfaces, one of the compressible sheets is coupled to one of the facing vertical surfaces and slidingly engages another of the facing vertical surfaces” which is indefinite. Are the facing pair of vertical surfaces same or different from pair of the vertical side surfaces in facing relation?  Examiner recommends applicant to change the limitation to –for each pair of adjacent and facing vertical side surfaces, one of the compressible sheets is coupled to one vertical side surface of the pair of adjacent and facing vertical side surfaces and slidingly engages another vertical side surface of the pair of adjacent and facing vertical side surfaces--.
Claim 1 recites the limitation “an energy beam source for selectively fusing layers of the powder at the build plane” which is indefinite. The limitation can have multiple plausible interpretations and is inconsistent with the specification. According to [0034], there is only one single layer of powder at a time at the build plane during fusing. Examiner recommends applicant to changes the limitation to --an energy beam source for selectively fusing a layer of the powder at the build plane-- or clarify that the layers are formed and fused successively.
Claims 1 and 15 recite the limitation “powder dispenser for dispensing powder upon” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0031] and box/representation 22 are not sufficient description to determine the corresponding structure encompassed by the claimed powder dispenser. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 2-14 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 2 recites the limitation “the top surface of a platen section is hexagonal and each platen section has six vertical surfaces” which is indefinite. Are the six vertical surfaces same or different from the plurality of vertical side surfaces? If so, all the platen sections need to be hexagonal to have six vertical side surfaces. Examiner recommends applicant to change the limitation to --the top surface of each platen section is hexagonal and each platen section has six vertical side surfaces--.
Claim 3 recites the limitation “a compressible sheet is mounted to three of the six vertical surfaces” which is indefinite. The limitation can have multiple plausible interpretations and is inconsistent with the specification.  Is a compressible sheet mounted to the three vertical surfaces or a compressible sheet mounted to each of the three vertical surfaces? According to Fig. 4, a compressible sheet is mounted to each of the three vertical surfaces. 
Claim 9 recites the limitation “one of the peripheral arrangement of compressible sheets is attached to one of the pair of vertical surfaces and is in vertical sliding engagement with another of the pair of vertical surfaces” which is indefinite. The limitation can have multiple plausible interpretations and is inconsistent with the specification. How many peripheral arrangements of compressible sheets are required by this claim? In the “one” referring the arrangement or the sheet? Examiner recommends applicant to change the limitation to --one compressible sheet of the peripheral arrangement of compressible sheets is attached to one vertical surface of the pair of vertical surfaces and is in vertical sliding engagement with another vertical surface of the pair of vertical surfaces-- in view of [0040-0041] of applicant’s published application. 
Claim 12 recites the limitation “a plurality of vertically oriented rails mounted in the plurality of upward extending slots, a section platform is slidingly coupled to a plurality of the vertically oriented rails” which is indefinite. The limitation can have multiple plausible interpretations and is inconsistent with the specification. How many vertically oriented rails are required per an upward extending slot? Is the section platform same or different from a platen section? Examiner recommends applicant to change the limitation to --each upward extending slot of the plurality of upward extending slot comprising vertically oriented rails, each platen section is slidingly coupled to the vertically oriented rails of each upward extending slot-- in view of [0047] of applicant’s published application. 
Claim 13 recites the limitation “the array of actuators” which is indefinite. There is insufficient antecedent basis for this limitation in the claim. Are the array of actuators and plurality of actuators same or different? Examiner recommends applicant to change the limitation to --the plurality of actuators--. 
Claim 15 recites the limitation “the vertical side surfaces and the inward facing surfaces defining pairs of vertically facing surfaces with a plurality of gaps between the pairs of vertically facing surfaces” which is indefinite. The limitation is inconsistent with the specification. According to [0040-0041] and Fig. 4, not all of the vertical side surfaces define pairs of vertical facing surfaces with the inward facing surfaces and there is one gap per pair of vertical facing surfaces. There is insufficient antecedent basis for this limitation “the inward facing surfaces” in the claim. Are the ‘inward vertical facing surfaces’ and ‘inward facing surfaces’ same or different? Examiner recommends applicant to use clearer language consistent with the specification. 
Claim 15 recites the limitation “an energy beam source for selectively fusing layers of the powder at the build plane” which is indefinite. The limitation can have multiple plausible interpretations and is inconsistent with the specification. According to [0034], there is only one single layer of powder at a time at the build plane during fusing. Examiner recommends applicant to changes the limitation to --an energy beam source for selectively fusing a layer of the powder at the build plane-- or clarify that the layers are formed and fused successively.
Claim 15 recites the limitation “a controller controllably coupled to the powder dispenser, the energy beam source, and the actuator driver, the controller including a processor coupled to a non-transient storage device storing software instructions, when executed by the processor the software instructions operate the powder dispenser, the energy beam source, and the actuator driver to manufacture a three-dimensional article including selectively positioning the platens sections vertically to reduce a use of powder during the manufacture” which is indefinite. The recitations ‘controllably coupled’ is unclear.  Is the ‘selectively positioning the platens sections vertically’ a software instruction or another function? Examiner recommends applicant to changes the limitation to --a controller controllably to the powder dispenser, the energy beam source, and the actuator driver, the controller including a processor coupled to a non-transient storage device storing software instructions, when executed by the processor the software instructions operate the powder dispenser, the energy beam source, and the actuator driver to manufacture 
Claim(s) 16-19 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
 Claim 16 recites the limitation “wherein the top surface of each of the array of platen sections is hexagonal and each platen section has six vertical surfaces” which is indefinite. How arrays of platen sections are required? Are the six vertical surfaces same or different from the plurality of vertical side surfaces? Examiner recommends applicant to change the limitation to --the top surface of each platen section in the array of platen sections is hexagonal and each platen section has six vertical side surfaces--.
Claim 17 recites the limitation “a compressible sheet is mounted to three of the six vertical surfaces” which is indefinite. The limitation can have multiple plausible interpretations and is inconsistent with the specification.  Is a compressible sheet mounted to the three vertical surfaces or a compressible sheet mounted to each of the three vertical surfaces? According to Fig. 4, a compressible sheet is mounted to each vertical side surface of the three vertical side surfaces. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20100090374) in view of Uckelmann (US 20130108726), Mccoy (US 20170203514) and Verheyen (US 20180345411).
Regarding claim 1, Dietrich discloses a three-dimensional printing system (P0002 and Fig. 4-5) comprising:
an array of platen sections (536) individually having a horizontal top surface (554) and a plurality of vertical side surfaces (some of the vertical side surfaces intersecting the top surface are shown in Fig. 7) intersecting the top surface (P0065, 0081-0082 and Fig. 5-7), the platen sections (536) in the array of platen sections are positioned adjacent to each other such that they form adjacent pairs of platen sections, each adjacent pair of platen sections forming a vertical gap between them, each vertical gap defined by a pair of adjacent and facing vertical side surfaces of the corresponding adjacent pair of platen section, the adjacent pairs of platen sections defining a plurality of vertical gaps over the array of platen sections (Figs. 6-7);
….
a chassis (540) for supporting the array of platen sections (P0065, Fig. 5, and Fig. 7);
a plurality of actuators (710) for individually and vertically positioning the platen sections (P0081-0082 and Fig. 7);
a powder dispenser (recoater 512) for dispensing powder upon a build plane defined above the array of platen sections (P0075 and Fig. 5); and
an energy beam source (510) for selectively fusing a layer of the powder at the build plane (P0075-0076 and Fig. 5).

Dietrich fails to disclose a plurality of compressible sheets that fill the plurality of vertical gaps, for each facing pair of vertical side surfaces, one of the compressible sheets is coupled to one of the facing vertical surfaces and slidingly engages another of the facing vertical surfaces.
In the same field of endeavor, additive manufacturing apparatuses, Uckelmann discloses the technique of arranging a seal between adjacent plate segments such that no material can pass between the adjacent plate segments for the benefit(s) of preventing loss of powder material and ensuring correct formation of a powder layer (P0064, 0139, and Fig. 6). However, Uckelmann is silent about the type of seal. Uckelmann discloses that powder leakage from adjacent plate segment and/or from the powder bed volume is undesirable in art.
In the same field of endeavor, additive manufacturing apparatuses, Mccoy discloses the technique of arranging a flexible felt strip 34 (i.e. a compressible sheet) to the vertical sides/edges of a floor 12 (platen) and vertical walls (10) of a built box (4) to discourage powder from flowing therebetween (P0036 and Figs. 2-4). Thus, Mccoy discloses/suggests felt compressible strips/sheets as suitable powder seals for build platforms. 
In the same field of endeavor, additive manufacturing apparatuses, Verheyen discloses the technique of using felt strips (compressible sheets) as a seal for a movable/slidable plate (P0063-0064). Thus, Verheyen discloses/suggests felt compressible strips/sheets as suitable powder seals for build platforms. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Dietrich in view of Uckelmann, Mccoy, and Verheyen by incorporating a plurality of compressible sheets that fill the plurality of vertical gaps, for each facing pair of vertical side surfaces, one of the compressible sheets is coupled to one of the facing vertical surfaces and slidingly engages another of the facing vertical surfaces for the benefit(s) of sealing the adjacent pairs of platen sections while still allowing relative movement between them, 
Regarding claim 2, since Dietrich further discloses that the shape of each platen section is modifiable/optimizable and discloses a hexagon shape as a suitable shape (P0044-0045), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich by changing the 3-dimensional shape of each platen section to an hexagonal 3-dimensional shape having an hexagonal top surface and six vertical side surfaces. 
Regarding claim 3, modified Dietrich discloses the claimed invention except for the arrangement of the compressible sheets. However, since a person having ordinary skill in the art would have recognized that a compressible sheet is not needed in each vertical side surface of each platen section because adjacent vertical side surfaces of two adjacent platen sections can share a compressible sheet and two compressible sheet in each vertical gap would increase cost and would complicate movement of the pair adjacent plate sections, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich by rearranging/mounting compressible sheets to three of the six vertical sided surfaces and not to a remaining three of the six vertical side surfaces for the benefit(s) of reducing cost and/or enhancing relative movement between the adjacent pairs of platen sections. See MPEP § 2144.04 (VI) (C).
Regarding claim 4, Dietrich, as modified in claim 1 above, further discloses wherein the compressible sheets are made of a fibrous material because felt strips are known for being compressible and for being made of a fibrous material (see dictionary definition of felt and [0021] of applicant’s published application). 
Regarding claim 8, Dietrich further discloses a platform housing (504) that laterally surrounds the array of platen sections (P0064-0065 and Fig. 8), the platform housing includes a perimeter of inward facing surfaces that face toward the array of platen sections (Fig. 8), a plurality of peripheral vertical gaps are defined between the inward facing surfaces of the platform housing and vertical side surfaces of the 
Regarding claim 9, modified Dietrich discloses the claimed invention except for the arrangement of the compressible sheets in the peripheral arrangement. However, since a person having ordinary skill in the art would have recognized that a compressible sheet is not needed in both the inward facing surfaces of the platform housing and vertical side surfaces of the platen sections adjacent to the platform housing as they can share a compressible sheet and two/multiple compressible sheets in each peripheral vertical gap would increase cost and would complicate movement of the plate sections relative to the inward facing surfaces, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich by arranging/providing one compressible sheet of the peripheral arrangement of compressible sheets per each peripheral vertical gap defied by a pair of vertical surfaces including one inward facing surface of the inward facing surfaces of the platform housing and one vertical side surface of the vertical side surfaces of the platen sections adjacent the platform housing such that the one compressible sheet is attached one vertical surface of the pair of vertical surfaces and is in vertical sliding engagement with the other vertical 
Regarding claim 10, Dietrich further discloses/suggests wherein the platform housing has a lower end that is vertically supported by the chassis (504 has a lower end that is vertically supported by the unlabeled base 540 in Fig. 8).
Regarding claim 11, Dietrich further discloses/suggests wherein the chassis defines a plurality of upward extending slots (540 clearly defines a plurality of upward extending slots configured for receiving rods: P0082, Fig. 5, and Fig. 7). 
	Regarding claim 13, Dietrich further discloses/suggests an array of vertical shanks (rods 708) that couple the array of platen sections to the plurality of actuators (P0082, Fig. 5, and Fig. 7).
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, Uckelmann, Mccoy and Verheyen as applied to claims 1 and 4 above, and further in view of Erb (US 20080248271).
Regarding claim 5, modified Dietrich does not disclose wherein the fibrous material is at least partially formed from aramid fibers.
In an analogous art, planar sealing materials, Erb discloses that aramid fibers are suitable material for increasing the performance of flat/felt sealing material (Abstract, P0001, 0028, and 0042). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich in view of Erb by providing aramid fibers to the fibrous material for the benefit(s) of enhancing the performance and/or properties of the fibrous material. 
Regarding claim 7, modified Dietrich does not disclose wherein the compressible sheets are formed at least partially formed from aramid fibers.
In an analogous art, planar sealing materials, Erb discloses that aramid fibers are suitable material for increasing the performance of flat/felt sealing material (Abstract, P0001, 0028, and 0042). 
. 
 Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, Uckelmann, Mccoy and Verheyen as applied to claim 4 above, and further in view of Pieger (US 20180133800) and/or Erb (US 20080248271).
Regarding claim 6, modified Dietrich does not disclose wherein the fibrous material is at least partially formed from ceramic fibers.
In the same field of endeavor, additive manufacturing apparatuses, Pieger discloses that ceramic fibers are suitable material for felt/powder seals sealing (P0047 and 0078). 
In an analogous art, planar sealing materials, Erb discloses that ceramic fibers are suitable material for increasing the performance of flat/felt sealing material (Abstract, P0001, 0028, and 0042). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich in view of Pieger by providing ceramic fibers to the fibrous material for the benefit(s) of enhancing the performance and/or properties of the fibrous material. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich, Uckelmann, Mccoy and Verheyen as applied to claim 13 above, and further in view of Wang (US 20190143589) and Gilbas (US 20110072927).
Regarding claim 14, Dietrich further discloses/suggests wherein the array of vertical shanks individually include … a section that is coupled to one of the array of platen sections and an adapter that is coupled to one actuator of the plurality of actuators (the rods individually include a threaded upper section, which suggests the lead screw, that is coupled to one platen section of the array of platen sections, and a threaded lower section, which obviates the adapter, that is coupled to the actuator: P0046-0047 and 0082; based on these paragraphs, Dietrich clearly suggests to convert rotation into linear motion 
Dietrich fails to explicitly disclose a lead screw and an adapter.
In the same field of endeavor, additive manufacturing apparatuses, Wang discloses to use a motor, a lead screw, a liner guideway, and etc, as a suitable actuator to selectively move platen sections vertically/linearly (P0047, 0078, Fig. 1A, and Fig. 4A). 
In an analogous art, linear actuator arrangements, Gilbas discloses a lead screw (10) and an adapter (14) to be coupled to a motor as known and desirable elements in liner actuator arrangements (Abstract, P0008, 0017-0018, and Figs. 1-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich in view of Wang and Gilbas by providing a lead screw and an adapter to the shanks for the benefit(s) of enhancing/allowing linear motion of the platen sections.  
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20100090374) in view of Uckelmann (US 20130108726), Mccoy (US 20170203514), Verheyen (US 20180345411) and Wang (US 20190143589).
Regarding claim 15, Dietrich discloses a three-dimensional printing system (P0002 and Fig. 4-5) comprising:
a printer housing (412) enclosing a build chamber having an array of actuators (actuator system including a plurality of actuators) mounted above a lower portion of the build chamber (P0043, 0046, and Fig. 4);
a build platform assembly (deformable platform: P0044-0045 and Fig. 4) including:
an array of platen sections (536) corresponding to the array of actuators (P0081-0082 and Fig. 7), the platen sections individually including a horizontal top surface (554) and a plurality of vertical side surfaces extending downward from the horizontal top surface (P0065, 0081-0082 and Fig. 5-7);

the vertical side surfaces and the inward facing surfaces defining pairs of vertically facing surfaces with a plurality of gaps between the pairs of vertically facing surfaces (Fig. 8);
an array of shanks (rods) corresponding to the array of actuators and the array of platen sections (P0082 and Figs. 7-8), the array of shanks individually including an upper portion coupled to one of the array of platen sections and a lower portion coupled to one of the array of actuators (rods individually include a threaded upper section that is coupled to one platen section of the array of platen sections and a threaded lower section that is coupled to the actuator: P0046-0047, 0082 and Fig. 7);
a powder dispenser (512) for dispensing powder upon a build plane defined above the array of platen sections (P0075 and Fig. 5);
an energy beam source (510) for selectively fusing layers of the powder at the build plane (P0075-0076, Fig. 5, and see rejection of claim 1 above);
an actuator driver coupled to the array of actuators (P0089); and
a controller (306) controllably coupled to the powder dispenser, the energy beam source, and the actuator driver (Fig. 3), the controller including a processor coupled to a non-transient storage device storing software instructions, when executed by the processor the software instructions operate the powder dispenser, the energy beam source, and the actuator driver to manufacture a three-dimensional article (P0034-0035, 0089, 0092) and to selectively position the platens sections vertically to reduce a use of powder during the manufacture (P0048, 0077, and 0083).
Dietrich fails to disclose a plurality of compressible sheets filling the plurality of gaps, for a pair of vertically facing surfaces, a compressible sheet is attached to one of the pair of vertically facing surfaces and slidingly engages the other of the pair of vertically facing surfaces. 
In the same field of endeavor, additive manufacturing apparatuses, Uckelmann discloses/suggests the technique of arranging a seal between vertical gaps defined by vertical side surfaces of a build 
In the same field of endeavor, additive manufacturing apparatuses, Mccoy discloses the techniques of arranging a flexible felt strip 34 (i.e. a compressible sheet) to the vertical sides/edges of a floor 12 (platen) and internal vertical walls (10) of a built box 4 (platform housing) to discourage powder from flowing therebetween and attaching the flexible felt strip to a vertical side surface of the platform such that the flexible felt strip slidably engages the internal vertical walls (P0036 and Figs. 2-4).Thus, Mccoy discloses/suggests felt compressible strips/sheets as suitable powder seals for build platforms. 
In the same field of endeavor, additive manufacturing apparatuses, Verheyen discloses the technique of using felt strips (compressible sheets) as a perimeter seal between inner vertical surfaces of a platform housing (30) and a slideable build platform (P0063-0064 and Fig. 15). Thus, Verheyen discloses/suggests felt compressible strips/sheets as suitable powder seals for build platforms. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Dietrich in view of Uckelmann, Mccoy, and Verheyen by incorporating  by incorporating a peripheral arrangement of compressible sheets in the plurality of peripheral vertical gaps so that plurality of peripheral vertical gaps are filled/sealed for the benefit(s) of preventing loss of powder through the peripheral vertical gaps or from the powder bed/volume and ensuring correct formation of powder layers. 
Modified Dietrich fails to discloses that the array of actuators are motors. However, Dietrich further discloses that modifications to the actuators is within one of ordinary skill in the art (P0088).
In the same field of endeavor, additive manufacturing apparatuses, Wang discloses to use motors as suitable actuators to selectively move platen sections vertically/linearly (P0047, 0078, Fig. 1A, and Fig. 4A). 

Regarding claim 16, since Dietrich further discloses that the shape of each platen section is modifiable/optimizable and discloses a hexagon shape as a suitable shape (P0044-0045), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich by changing the 3-dimensional shape of each platen section to an hexagonal 3-dimensional shape having an hexagonal top surface and six vertical side surfaces. 
Regarding claim 17, since Uckelmann further discloses the technique of arranging a seal between adjacent plate segments such that no material can pass between the adjacent plate segments for the benefit(s) of preventing loss of powder material and ensuring correct formation of a powder layer (P0064, 0139, and Fig. 6) and compressible sheets are suitable powder seals in the art as suggested by Mccoy and Verheyen, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich in view of Uckelmann, Mccoy, and Verheyen by incorporating/mounting a compressible sheet to vertical side surfaces of the platen sections for the benefit(s) of sealing the adjacent pairs of platen sections, preventing loss of powder material, and ensuring correct formation of the powder layer above the platen sections. Since a person having ordinary skill in the art would have recognized that a compressible sheet is not needed in each vertical side surface of each platen section because adjacent vertical side surfaces of two adjacent platen sections can share a compressible sheet and two compressible sheet in each gap between pairs of adjacent platen sections would increase cost and would complicate movement of the pair adjacent plate sections, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich by rearranging/mounting compressible sheets to three of the six vertical sided surfaces and not to a 
Regarding claim 18, Dietrich, as modified in claim 15 above, further discloses wherein the compressible sheets are made of a fibrous material because felt sheets are known for being compressible and for being made of a fibrous material (see dictionary definition of felt and [0021] of applicant’s published application). 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 20100090374) in view of Uckelmann (US 20130108726), Mccoy (US 20170203514), Verheyen (US 20180345411) and Wang (US 20190143589) as applied to claim 15 above, and further in view of Erb (US 20080248271).
Regarding claim 19, modified Dietrich does not disclose wherein the compressible sheets are formed at least partially from an aramid material.
In an analogous art, planar sealing materials, Erb discloses that aramid fibers are suitable material for increasing the performance of flat/felt sealing material (Abstract, P0001, 0028, and 0042). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dietrich in view of Erb by forming the compressible sheets at least partially from aramid fibers for the benefit(s) of enhancing the sealing performance and/or properties of the compressible sheets. 
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to Applicant’s disclosure:

Sweetland (US 20200108465) discloses that sealing arrangement to contain powder within the build volume during a build process is within one of ordinary skill in the art (P0033). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743